BRICKELL, C. J.
Prior to the statute of December 17, 1873 (Pamph. Acts 1873, p. 57), suits commenced by attachment were not triable at the the first term after the issue and levy of the attachment.—Standifer v. Toney, 43 Ala. 70; Letondal v. Huguenin, 26 Ala. 552; Napper v. Noland, 9 Port. 218. Under that statute, if the defendant is a resident of the State, and the levy is made, and notice thereof given him twenty days before the commencement of the term, and the attachment is founded on a debt or demand which is due,. the return term is the trial term. The mode of giving notice is prescribed by the amendatory statute of March 15, 1875 (Pamph. Acts 1875 p. 183). Notice was given the defendant in this case in strict conformity to the statute, but it was given after the death of the plaintiff, and before a revivor in the name of his personal representatives. The sufficiency of' this notice to authorize the trial of the cause at the return term of the attachment, is the only question presented by the record. We think it was sufficient.
The express words of the statute are, that if the cause of action survives, if the suit is capable of revivor, the death or other disability of the plaintiff' does not operate an abatement. On motion, made in term time, when only an order can be made, it is revived without process or notice of any kind, on suggestion of the death or other disability by the-party succeeding to the rights and stead of the plaintiff. Revised Code, § 2542. The suggestion of the death and the revivor in the name of the plaintiff, may be made while the-trial is progressing.—Hatch v. Cook, 9 Port. 177. The revivor is a matter of right, and of course, if the death or supervening disability, and the character of the successor in interest, is not contested.
The suit is pending from its commencement, until the-court pronounces j udgment of abatement. The revivor which the statute, contemplates is simply the introduction on the record of the proper party to prosecute it, to be bound by the judgment and answerable for costs. Delay in its prosecution is the mischief sought to be avoided, and the statute proceeds on the hypothesis that the defendant continues before and in the court from the service of the original and leading process.
The notice to the defendant, which places the suit by attachment on an equality as to time of trial with other suits commenced by process requiring personal service, is for his benefit, that he may be present to answer and defend. It is not process; it is merely a paper communicating information *193of the issue and levy of the attachment, facts which exist, though the plaintiff has died. The authority of the sheriff to give it, depends on the existence of these facts, and no others. The purpose of the statute, a speedy trial of the cause, would be contravened, not promoted, if the death or other disability of the plaintiff, of which the sheriff may be ignorant, deprived him of the authority. In such case, a trial of the cause at the first term would be impossible; nor would the defendant have or be entitled to actual notice of the suit. The notice was properly given, and the cause stood for trial at the term at which judgment was rendered.
The judgment is affirmed.